Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 February 14, 2019

The Court of Appeals hereby passes the following order:

A19A1049. MICHAEL C. HALL et al. v. DAVIS LAWN CARE SERVICE,
    INC. et al.

      This case arose from a vehicle collision in which the mother of two minor
children was killed. Margaret Hill, the grandmother and guardian ad litem of the
minors, along with Michael C. Hall, the conservator for both minors, are plaintiffs in
a suit against the defendants, Lennoris Jackson, Davis Lawn Care Service, Inc., and
Michelin North America, Inc., for the wrongful death of the minors’ mother. Hall
filed a “Notice to Court of Improper Plaintiff and Counsel and Request for Dismissal
Without Prejudice” and motion “to Vacate the Guardian Ad Litem,” which the trial
court denied, finding Hill was the proper party at the time she filed suit to bring the
action on behalf of the minors as their guardian ad litem. Thereafter, Hall filed a
motion to drop Hill from the case, which the trial court denied on May 17, 2018. Hall
then filed a motion for reconsideration and “Motion for Declaratory Judgment and
Motion to Stay.” The trial court subsequently declined to reconsider its previous
order and denied the other motion as moot because the issues and facts had already
been presented and ruled on. Hall then filed this direct appeal. Hill has filed a
motion to dismiss the appeal, arguing Hall was required to follow the interlocutory
appeal procedure because the action remains pending below.
      “Generally, an order is final and appealable when it leaves no issues remaining
to be resolved, constitutes the court’s final ruling on the merits of the action, and
leaves the parties with no further recourse in the trial court.” Thomas v. Douglas
County, 217 Ga. App. 520, 522 (1) (457 SE2d 835) (1995); see also OCGA § 5-6-34
(a) (1). All parties agree that this case remains pending in the trial court. However,
Hall contends in his notice of appeal and response to the motion to dismiss that the
order is otherwise appealable under OCGA § 9-4-2 as a declaratory judgment or
under the collateral order doctrine.
      First, the trial court’s order is not a declaratory judgment. Rather, in its order,
the trial court denies making a declaratory judgment. Consequently, the order is not
appealable under OCGA § 9-4-2. Second, the collateral order doctrine is not
applicable. “The collateral order doctrine permits appeals from a small category of
decisions that are (i) conclusive, (ii) that resolve important questions separate from
the merits, and (iii) that are effectively unreviewable on appeal from the final
judgment in the underlying action.” Expedia, Inc. v. City of Columbus, 305 Ga. App.
450, 452 (1) (699 SE2d 600) (2010) (punctuation omitted). The trial court’s order at
issue here does not fall into this small category.
      Accordingly, because the case remains pending below, Hall was required to
comply with the interlocutory appeal procedures – including obtaining a certificate
of immediate review from the trial court – to appeal. See OCGA § 5-6-34 (b); see
also MNM 5 v. Anderson/6438 Northeast Partners, Ltd., 215 Ga. App. 407, 408 (1)
(451 SE2d 788) (1994). Hill’s motion to dismiss is hereby GRANTED, and this
appeal is DISMISSED.



                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         02/14/2019
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.